        Case 3:19-cv-00398-CLS Document 19 Filed 09/04/19 Page 1 of 2                       FILED
                                                                                   2019 Sep-04 PM 07:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

RICHARD S. BYRD,                          *
                                          *
             Plaintiff,                   *      Case No. 3:19-cv-398-CLS
       v.                                 *
                                          *
FORD MOTOR COMPANY,                       *
                                          *
             Defendant.                   *
            MOTION LEAVE TO FILE AMENDED COMPLAINT

      COMES NOW the Plaintiff, pursuant to Rule 15(a) of the Federal Rules of

Civil Procedure and moves this Honorable Court for leave to file his proposed First

Amended Complaint, attached hereto as Exhibit One.

      Plaintiff further submits that proposed First Amended Complaint which, if

allowed, may alleviate the need for a further curative amendment. Therefore, in the

event the Court finds that the existing factual allegations are deficient, the proposed

amendment would cure the said deficiencies.

  Respectfully submitted this 4th day of September 2019.

                                     /S/Earl P. Underwood, Jr.
                                     EARL P. UNDERWOOD, JR. (UND008)
UNDERWOOD & RIEMER, PC
21 South Section Street
Fairhope, Alabama 36532
Telephone: (251) 990-5558
Facsimile: (251) 990-0626
Epunderwood@alalaw.com
        Case 3:19-cv-00398-CLS Document 19 Filed 09/04/19 Page 2 of 2




                            CERTIFICATE OF SERVICE

      I hereby certify that on 4th day of September 2019 a copy of the foregoing

pleading has been electronically served through the Court’s CM/ECF filing system

to all counsel of record.



             /S/Earl P. Underwood, Jr.
             EARL P. UNDERWOOD, JR. (UND008)
